MEMORANDUM **
California state prisoner Suleiman Abd Maged Qazza appeals from the district *746court’s judgment dismissing his 28 U.S.C. § 2254 petition for containing unexhausted claims. We have jurisdiction pursuant to 28 U.S.C. § 2253.
Qazza contends that the district court incorrectly dismissed his petition as containing unexhausted claims because it incorrectly determined that he failed to respond to its order to show cause. We agree. A review of the record reveals that, prior to the district court’s order dismissing his petition, Qazza did in fact submit evidence to establish that he had exhausted all of the claims. We therefore vacate the judgment and remand to the district court for further proceedings.1
VACATED and REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.


. All pending motions are denied as moot.